UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-13 (Unaudited) Shares Value Common Stocks 95.5% (Cost $101,134,650) Australia 2.0% Telstra Corp., Ltd. 307,300 1,475,684 Westpac Banking Corp. 25,800 754,327 Canada 4.0% BCE, Inc. 56,700 2,518,928 Shaw Communications, Inc., Class B 88,600 2,073,315 France 8.3% Sanofi 22,200 2,163,979 SCOR SE 45,400 1,307,082 Total SA 46,900 2,542,695 Vinci SA 45,600 2,325,959 Vivendi SA 50,200 1,077,737 Germany 5.4% BASF SE 22,800 2,311,138 Deutsche Telekom AG 147,300 1,811,844 Muenchener Rueckversicherungs AG 11,300 2,077,269 Italy 1.8% Terna Rete Elettrica Nazionale SpA 498,100 2,101,056 Netherlands 1.5% Royal Dutch Shell PLC, ADR 24,700 1,741,844 Norway 1.1% Orkla ASA 140,450 1,239,820 Philippines 0.5% Philippine Long Distance Telephone Company, ADR 8,525 587,117 Switzerland 5.4% Nestle SA 36,200 2,541,758 Novartis AG 10,400 707,774 Roche Holdings AG 3,300 728,608 Swisscom AG 5,000 2,216,446 Taiwan 0.9% Taiwan Semiconductor Manufacturing Company, Ltd., ADR 55,700 988,118 United Kingdom 18.0% AstraZeneca PLC, ADR (C) 37,600 1,811,568 BAE Systems PLC 359,100 1,931,668 British American Tobacco PLC 29,850 1,552,427 Diageo PLC, ADR 13,200 1,574,760 FirstGroup PLC 329,900 1,013,172 GlaxoSmithKline PLC 96,700 2,211,512 Imperial Tobacco Group PLC 38,600 1,434,395 National Grid PLC 235,800 2,585,794 SSE PLC 89,200 2,005,196 United Utilities Group PLC 169,300 1,966,488 Vodafone Group PLC 880,800 2,404,227 United States 46.6% Altria Group, Inc. (C) 137,000 4,614,160 1 JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-13 (Unaudited) Shares Value United States (continued) Arthur J. Gallagher & Company (C) 54,300 $2,006,385 AT&T, Inc. 33,000 1,148,070 Automatic Data Processing, Inc. 11,700 693,693 Bristol-Myers Squibb Company (C) 35,200 1,272,128 CenturyLink, Inc. (C) 57,100 2,309,695 CME Group, Inc. 20,400 1,179,936 ConocoPhillips 19,200 1,113,600 Diamond Offshore Drilling, Inc. 31,400 2,357,826 Dominion Resources, Inc. 15,900 860,349 Duke Energy Corp. 55,300 3,801,322 E.I. du Pont de Nemours & Company 24,600 1,167,270 Integrys Energy Group, Inc. 36,200 1,979,778 Lockheed Martin Corp. 23,600 2,050,132 Lorillard, Inc. (C) 82,800 3,234,996 Merck & Company, Inc. 38,900 1,682,425 Microchip Technology, Inc. 34,800 1,164,060 PepsiCo, Inc. 8,500 619,225 Philip Morris International, Inc. (C) 51,500 4,540,240 PPL Corp. 48,200 1,459,978 R.R. Donnelley & Sons Company (C) 91,600 842,720 Regal Entertainment Group, Class A 55,100 822,643 Reynolds American, Inc. (C) 52,400 2,304,552 SCANA Corp. (C) 30,900 1,446,429 TECO Energy, Inc. (C) 92,400 1,641,948 The Southern Company (C) 76,560 3,386,249 Vectren Corp. 37,900 1,196,124 Verizon Communications, Inc. 25,800 1,125,138 Waste Management, Inc. 33,200 1,207,816 Shares Value Preferred Securities 0.9% (Cost $854,267) United States 0.9% MetLife, Inc., Series B, 6.500% (C) 38,600 985,458 Yield(%) Shares Value Short-Term Investments 3.6% (Cost $4,087,231) Money Market Funds 2.7% State Street Institutional Treasury Money Market Fund 0.000(Y) 3,090 3,090,231 Par value Value Repurchase Agreement 0.9% Repurchase Agreement with State Street Corp. dated 1-31-13 at 0.010% to be repurchased at $997,000 on 2-1-13, collateralized by $985,000 U.S. Treasury Notes, 1.500% due 6-30-16 (valued at $1,019,509, including interest) $997,000 997,000 2 JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-13 (Unaudited) Value Total investments (Cost $106,076,148)† 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options overlay. Total collateral value at 1-31-13 was $22,668,420. (Y) The rate shown is the annualized seven-day yield as of 1-31-13. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $106,954,996. Net unrealized appreciation aggregated $7,130,285, of which $9,062,367 related to appreciated investment securities and $1,932,082 related to depreciated investment securities. The Fund had the following sector composition as a percentage of net assets on 1-31-13: Utilities 21.4% Consumer Staples 19.6% Telecommunication Services 14.6% Industrials 9.3% Health Care 9.3% Financials 7.3% Energy 6.8% Materials 3.1% Consumer Discretionary 2.5% Information Technology 2.5% Short-Term Investments & Other 3.6% 3 JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-13 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
